960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clair Vernon MCWILLIAMS, Plaintiff-Appellant,v.CSXT CORPORATION, Defendant-Appellee.Clair Vernon MCWILLIAMS, Plaintiff-Appellee,v.CSXT CORPORATION, Defendant-Appellant.
Nos. 91-1830, 91-1841.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 18, 1992Decided:  April 21, 1992

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Clair Vernon McWilliams, Appellant Pro Se.
Joseph Algernon Wallace, Wallace, Ross & Harris, Elkins, West Virginia, for AppelleeCC  OPINION
PER CURIAM:


1
In No. 91-1830, Clair Vernon McWilliams appeals from the district court's order granting summary judgment to Defendant CSXT Corporation (CSXT).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.*  McWilliams v. CSXT Corp., No. CA-91-30-C (N.D.W. Va.  Oct. 3, 1991).  In No. 91-1841, CSXT appeals the denial of its motion for sanctions pursuant to Fed.  R. Civ. P. 11.  Because the district court did not abuse its discretion in refusing sanctions, we affirm the district court's decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Dismissal for failure to exhaust administrative remedies clearly was proper.  We do not decide whether the application of res judicata was correct;  however, we note that the related doctrine of collateral estoppel might have been applied to bar this lawsuit